TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00330-CR


Steven Gant, Appellant


v.


The State of Texas, Appellee




FROM THE COUNTY COURT OF LAMPASAS COUNTY

NO. 16,470, HONORABLE WAYNE L. BOULTINGHOUSE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Steven Gant has informed the Court that he no longer wishes to pursue his
appeal, and he has filed a motion to withdraw his notice of appeal requesting that his appeal be
dismissed.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.2(a).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant's Motion
Filed:   July 8, 2008
Do Not Publish